Citation Nr: 1207753	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for an ulcer of the left great toe (associated with service-connected diabetes mellitus due to exposure to herbicides).  

2.  Entitlement to an initial (compensable) evaluation for an ulcer of the right heel (associated with service-connected diabetes mellitus due to exposure to herbicides).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appeal ensued following a June 2005 rating decision which established service connection an ulcer of the left great toe and an ulcer of the right heel and assigned noncompensable ratings for these conditions.  

Although the Veteran initially requested the opportunity to present sworn testimony in support of his claim during a hearing before a Veterans Law Judge, he was a no-show for the hearing that was scheduled for September 2011.  Thus, the Board finds that the Veteran, in effect, withdrew his hearing request by not showing up for his scheduled Travel Board hearing and not requesting rescheduling prior to the date of the hearing or offering any reason for not appearing for the hearing.  He also did not submit a motion for a new hearing within 15 days from the date of the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2011).  


FINDINGS OF FACT

1.  The Veteran's service-connected ulcer scar of the left great toe is superficial and does not result in a limitation of motion or loss of function.

2.  The Veteran's service-connected ulcer scar of the right heel is superficial and does not result in a limitation of motion or loss of function.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for an ulcer scar of the left great toe have not been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  4.31, 4.118, Diagnostic Codes (DCs) (7803) (2011).  

2.  The criteria for a compensable initial evaluation for an ulcer scar of the right heel have not been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  4.31, 4.118, Diagnostic Code (DC) (7803) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in November 2004, December 2004, and September 2006) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the March 2006 and September 2009.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

In cases such as this one, in which claims for higher evaluations arise out of the initial grants of service connection for the disabilities at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

The provisions of 38 C.F.R. § 4.31 provide that in every instance where the schedule does not provide a zero percent evaluation for the DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Background

When examined by VA in April 2005, the Veteran reported that he had a sore on his left great toe and on his right heel in October 2004.  These sores gradually healed.  Now he had two reddish scars about 2 mm x 2 mm.  These areas were nontender but they turned black as the day passed.  He had good dorsalis pedis pulses on both feet.  The examiner's final diagnoses included ulcers of the left great toe and right heel secondary to diabetes mellitus.  He added that the Veteran had no ulcers on current exam.  

Added to the record in November 2005 were color photographs of the Veteran's ulcer scars as described above.  

Additional private and VA treatment are of record dated through 2011.  These documents reflect treatment for various conditions, to include disorders associated with the Veteran's service-connected diabetes mellitus, to include coronary artery disease and peripheral vascular disease of both lower extremities.  These records do not reflect, however, additional treatment for ulcers of the left great toe or right heel (or for any body part).  Specifically, at the time of additional VA examination in November 2010, it was noted that there were no chronic ulcers or cellulitis.  

Assignment of Specific DC

The Veteran is currently assigned noncompensable evaluations for his service-connected ulcer scars of the left great toe and right heel under 38 C.F.R. § 4.118, DC 7803 [scars, due to other than burns, not of the head, face, or neck that are superficial and nontender].  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO, DC 7803.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

It is noted that the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in September 2004.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

Analysis 

When applying the various DCs that might be applicable to the Veteran's service-connected ulcer scars, it is noted that he does not have a disfigurement of the head, face, or neck.  This rules out DC 7800.  

DC 7801 provides a 10 percent evaluation for scars that are deep or that cause limited motion, and have an area of at least six square inches (39 sq. cm.).  Note (2) under DC 7801 provides that a deep scar is "one associated with underlying soft tissue damage."  

As the treatment records available for review, to include VA examination reports dated in 2005 and 2011, do not reflect underlying soft tissue damage and as the scars do not result in limitation of motion or loss of function, DC 7801 does not aid the Veteran.  There is no medical evidence to the contrary.  

DC 7802 provides a 10 percent evaluation for scars that are superficial, do not cause limited motion, and have an area of 144 square inches (929 sq. cm.) or greater.  As mentioned above, the Veteran's scars are 2 mm x 2mm.  Therefore, DC 7802 does not aid the Veteran.  

DC 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined by DC 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  None of the medical evidence of record, including the November 2010 VA examination report, has noted loss of skin covering as a result of the Veteran's scar.  Accordingly, DC 7803 does not provide for compensable evaluations under the circumstances of this case.  

DC 7804 provides a 10 percent evaluation for superficial and painful scars.  There is no evidence of record which indicates that the Veteran's ulcer scars of the left great toe or right heel are painful.  In fact, no such ulcers have even been shown upon VA exams in 2005 and 2011.  Accordingly, DC 7804 is not for application.  

The Board additionally observes that no underlying muscle injuries have been medically identified.  As such, rating the disabilities under 38 C.F.R. § 4.73 [muscle injuries] is not appropriate.  

The Board will also analyze the Veteran's scars under DC 7805.  Under DC 7805, scars are evaluated on the basis of any related limitation of function of the body part that they affect.  See 38 C.F.R. § 4.118, DC 7805 (2011).  

The competent and probative medical evidence of record demonstrates that there is no functional loss resulting from the ulcer scars of the left great toe and right heel.  Indeed, the evidence of record shows that the Veteran's service-connected ulcers are not currently present.  Thus, they are currently asymptomatic and cause no limitation of function of the body part they affect.  The VA examination report is congruent with the rest of the record on appeal, which is pertinently absent any complaints or findings associated with the Veteran's service-connected ulcer scars.  

In summary, the medical evidence of record does not indicate that the Veteran's service-connected ulcer scars of the left great toe or right heel cause any functional loss or indeed any other problems.  Specifically, ulcers were noted as healed in 2005 and as not shown in 2011.  Thus, it can be said that there is no tenderness on palpation and no adherence to underlying tissue in relations to the ulcer scars.  Moreover, it also noted that these ulcer scars do not result in limitation of motion or function, any underlying soft tissue damage, and any skin ulceration or breakdown. Accordingly, the criteria for compensable evaluations have not been met.  

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 


In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected ulcer scars have not changed appreciably since the Veteran filed his claim.  There are no medical findings and no other evidence which would allow for the assignment of compensable disability ratings at any time during the period of time here under consideration.  Based on the record, the Board finds that noncompensable disability ratings were properly assigned for the entire period from the date of service connection, September 22, 2004.  Staged ratings are therefore not appropriate.  

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected ulcer scars of the left great toe and right heel.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).   

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that 

picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  Moreover, the evidence of record does not indicate that either the Veteran's ulcer scars of the left great toe or right heel have created any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his ulcer scars of the left great toe or right heel during the period on appeal.  Moreover, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  

Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Conclusion

For the reasons and bases stated above, the Board concludes that disability ratings in excess of the currently assigned noncompensable evaluations for the ulcer scars of the left great toe or right heel are not warranted.  A preponderance of the evidence is against each claim.  The benefits sought on appeal are therefore denied.



ORDER

Entitlement to a compensable evaluation for an ulcer scar of the left great toe is denied.  

Entitlement to a compensable evaluation for an ulcer scar of the right heel is denied.  





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


